OFFICE   OF   THE   ATTORNEY     GENERAL     OF TEXAS
                            AUSTIN




Honorable L. A. Woods
State Su~srlntendentof Public Instmctlon
Austin, Texa s
Dear Sir:




                                               t of your lettar dated
                                                of this department
                                               request reads as fol-



                             as awmled by House Bill
                               *The Rehebll.itation Divi-
                          aittllentof Eduoatlon is di-
                    d: in Hulse and Regulations,   the
                    1,sror the oonduat ot this work, ln
                     the purpoaea of this Act, which
                t as far as possible,the rree choice of
                 their aeleatlon of physlalaxis  and hos-
     pltala, . * .*
Honorable L. A. Woods, Page 2



          "1 rolrpeotfully request your opinion upon the
     rollowIng question: Do I have the authority. under
     the term8 of ths Statute a6 olted in the preo4dIng
     paragraph, to r48trIct patient4 in their seleotlon
     of -ho8pItal8 and dootor6 to the ho8pItalr and dOOtor8
     found wlthln o4rtaln geographloal 8ubdlvl8l4na ot
     tha Stat4 whorain ths patl4ntr resld4, the bouadar-
     14s of th4 eubdivieione k b4 defined by m47"

          S4otlon 3 of Art1014 267Sj, V4rnon*4 Annotat44 Civil
Statutes, a8 amsnd46 Aot8 1935, 44th Lagl8latuxw, p. 32S,
Chapter 121, 440. 1; dot8 1937, 43th L4gIrrlatur4, p. 411,
Chaptsr 2G7, 440. 1, provid48t

           "Th4 Rehabilltatlon Dlvl81on of th4 Stats De-
     parfa4nt 0r EQuoatlon I4 4mpow4rsd to tak4 04n8U8,
     m4k4 8-4y8,,alld 4stabliah p4lman4nt r4oords    oi
     crlppl4d ohlldr4n; to ooopsrat4 with th8 Department
     of Eduoat1oo in providing 8pO@1al #quipment.and in-
     struetlon in the ldtioation of arippled obildren, to
     proour m4dloal and 8urgioal 84rvl4e for qrlppled
     ohildran; provided that only phyeiaiane legally
     qUal1f1ed to pmOtiO4 medlolns and SlISgSw in T4Xa8
     b4 employ4Q ior pWpO848 Of di#&zio818 and fr4at4Wt:
     provld46 +urther, howmver, tha"t for arippled ohilQr4~
     having Qoieotisd the oral Oavity, 14gany quai.if14d
     d4nti8t8 my b4 4mp1Oy4d for pUl’&IO448 Of df4@0818
     and tr4awntt    that not mor4 than the ou4tomary mln-
     i!EWU f448 b4 ptiid ?Or 8wh 84ITI448, and that phy81-
     aiM8, 64nt18t8, Or sUrg4On8 PO employed shall be
     approved by th4 atate Board ot Halth, a8 ~uallflsd
     t0 rSItd4F such 84lT104; t0 8414at and dQ81gnat6 has-
     pItal for the oam ot erlppl4d children oont4mplatoQ
     by th18 Aot provldlng that euoh ho4pital mwt bs ap-
     prov4d by th4 Stat4 Board of Control, and to take
     euoh other steps a8 may be n404arary In orddsr to ao-
     oompllsh the pUl'pos48 of this Aot.

         *At the disorrtion of the Stat4 ~Department of
    Eduoation, traneportatfon, appllanOe4,~bra~48, aad
    material neo8ssary In the proper hanQllng of orIppl46
    ohIlQr4n may b4 in part or sntIr4ly prov1Qed.

          Vh4 E4BabllItat1on Dlvlslon or the &ate Depart-
    m4nt of Eduoatlon 18 dirooted to provlQ4 In Rules end
    ~4Ruletlons fha n4aestaary d4t4114 for the oonduot Of’
Honorable L. A. ~~0088,Page 3


    this work, In aooordancewith the gur~o444 of
    this Act. rhloh shall permit a8 far as gO84Ibl4,
    the free choice of patients In their aelection
    of phyalolansan4 hoapltaL8,an4 shall arrange
    with hospitals,brace departments,and other eer-
    VI048 providing for crippled children'swork, oom-
    peneatloo for such eervicee, provided that suoh
    fess or charges shall not exceed the average mln-
    Imum charges for the same s4rvlo4s rendered to
    average ward patients in the hospitals approve4
    for phapoes of this Aat, such Rules an4 Regula-
    tions shall be a proved by the State Department
    of Eduoatlon." 7Un44racoringours).
          The RehabllltatlonDivision of the State Department
or XduoatIon Is expr4esly directed to provide rules and regula-
tions for the conduct of the work of procuring mediaal an4
surgical 44rvIo4 and hospital attentionfor needy crippled
ohlldren, and w4 believe It Lies within the soilndadministra-
tlve dieoretion of that dlvlelon to restrict patients in the
seleotlon of hospitals,phyeloianeand eurgeons to those wlth-
In certain geographIoa18ubdIvisIonsof the state where the
patients reside.
          Whll4 It Is true the Legislatureprovided that inso-
far as poselble, the regulations of the RehabllitatlonDlvl-
alon should permit "the free aholoe of patients in their.
selectionof phy8ioiM8 and hospItale,ew4 do not believe the
Legislatureintended ln granting this benefioenoeto allow a
patient in one far-flung Seotion of the'stats to In818t upon
a phpsIolan or hoepital in another widely separated section.
It only Intend44 that Insofar as possible In keeping with a
buelnees-llkeadminlstra~tlon of the Aot, the patient be psr-
mitt44 a tree aholoe In the selection of physlolana and hoapl-
tale. We believe this choice may well be exsroIse4 wlthln the
geographloalsubdivleionsof the state in whloh the patient re-
sides.
                                         Yours very truly


APPROVED MAY 11, 1940
 /s/ Gerald C. .Mann                           %ter     H Yeah
ATTORNEY GENERAL OF TEXAS                             As&&t
     Approve4
     OpiniRof;
             gommittee              BY
          . . ., Chm.                         James':'
                                                     . Smullen
JDS:E%